Title: To James Madison from Alexander J. Dallas, 20 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir,
                        20 May, 1815.
                    
                    The inclosed letter from General Jackson shows that Fort Bowyer has been restored, without difficulty; but that the negroes taken near New Orleans are retained. There are no accounts from Niagara.
                    I have sent by this mail the new Army Register, the general orders for effecting the organization of the peace establishment, and copies of my

letters to Generals Jackson and Brown. These, together with your address of thanks, and the instructions to the board of general officers, will appear in the National Intelligencer of Monday, and be transferred into a small pamphlet for circulation in the army. A knowledge of the principles which have been adopted on the present occasion must, I think, secure the approbation of the candid, and silence the clamors of the malcontent.
                    I have thought it best to retain Colonel Croghan’s name in the Register, as he constitutes an important feature in the selection from the northwestern army, and the substitute proposed by the Board, Colonel Clemson, comes from the east. If Colonel Croghan perseveres in his resignation, it will be more easy to introduce another name, without being exposed to cavils hereafter. Major Bankhead has declined taking the only place which was open for him; but, as I understood that Mr. Monroe would write to him on the subject, and wished the arrangement to be made, I shall retain Major Bankhead’s name for the present.
                    Commodore Rodgers has received a letter from Dr. Bullus, the navy agent, stating that a vessel had just arrived at New York with accounts of a declaration of war by England against France, and of a battle in Belgium, the issue of which was not known. This day’s eastern mail will give more correct information. Our squadron has probably sailed from New York.
                    Our stocks are rising every day. They are in demand at 93 in Philadelphia. The speculators and brokers are in a rage that I have refused their offers at 85, 87, and 89. That refusal, however, aided by the events in Europe, will probably put six per cents at par in six months. I think Mr. Adams may negotiate the sale in Europe at a higher rate than 95. As soon as the army is paid and the navy provided for, I shall begin to call in the treasury notes which are due and unpaid. I am, dear sir, most respectfully and faithfully yours,
                    
                        A. J. Dallas.
                    
                